DETAILED ACTION
This Action is in response to the communication filed on 5/31/2022. 
	Claims 1-5, 7-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species Alagille syndrome (which reads on claim 5) and the species oligonucleotide with a stem-loop structure (reads on claims 21-24, 27 and 43) in the reply filed on 5/31/2022 is acknowledged.
Claims 7, 25, 26, 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Claims 1-5, 8-24, 27, 32-43 are examined herein as they read on the elected subjected matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, 32-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a method which utilizes administering an oligonucleotide which reduces CTNNB1 expression. Given the broadest reasonable interpretation the claims encompass any oligonucleotide that reduces CTNNB1 expression, including oligonucleotides that do not directly reduce CTNNB1 expression, such as oligonucleotides that indirectly reduce CTNNB1 expression.  Accordingly, the claims encompass a genus of oligonucleotides which potentially encompasses a vast number of structurally and functionally distinct oligonucleotides, all of which must be able to reduce CTNNB1 expression.  The claims are rejected because there is insufficient written description of the genus of oligonucleotides encompassed by the claims.    
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
Looking to the specification for description of the genus of oligonucleotides that reduce CTNNB1 expression, it appears that the specification only describes oligonucleotides that have a region of complementarity to CTNNB1 mRNA and thus specifically inhibits CTNNB1 expression, directly.  Furthermore, looking the prior art for guidance with respect to the claimed genus of oligonucleotides, a search of the prior art did not identify any oligonucleotides which lack a region of complementarity to CTNNB1 mRNA but which reduce CTNNB1 expression.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)   It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
The MPEP 2163 states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  However, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. (See MPEP 2163).  
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. 
It is noted that the unbounded claim recitation of an “oligonucleotide… that reduces CTNNB1 expression” encompasses any an any oligonucleotide that reduces CTNNB1 expression, whether described in the prior art or not. Accordingly, this claim recitation reasonably encompasses oligonucleotides not described in any way in the specification or in the prior art.  
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
Therefore, the disclosure does not provide sufficient written description of the genus of oligonucleotides encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
It is noted that, as indicated above, the specification does describe oligonucleotides which have a region of complementarity to CTNNB1 mRNA and thus specifically inhibit CTNNB1 expression, and limiting the genus as such would obviate this rejection.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, 11-24, 27, 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20130109740 (hereafter “Brown”, of record) as evidenced by U.S. 20140079680 (hereafter “Alpini”, of record).
The instant claims are drawn to a method of promoting bile duct formation in a subject in need thereof, the method comprising administering an oligonucleotide to the subject that reduces CTNNB1 expression (see claim 1).
Brown teaches a method of treating a β-catenin (CTNNB1) associated disease or disorder, including hepatocellular cancer, using an oligonucleotide which inhibits CTNNB1 gene expression (e.g., see claims 27-28, paragraph [0002], etc.).  One of ordinary skill in the art would be well aware that liver cancer can cause mechanical blockage of in the bile duct system, leading to cholestasis, a condition where bile cannot flow from the liver to the duodenum, as evidenced by Alpini (e.g., see [0073]).  As such, a subject who has liver cancer is necessarily a subject is in need of promoting bile duct formation in order to avoid or overcome the negative affects of bile duct blockage which can occur.
Regarding claims 2-3, 8-9, which further limit the method of claim 1 by adding functional limitations to the method (i.e., increase in the number and/or size of functional bile ducts, increase in the surface area of the bile ducts in the subject, increase in number/size of intrahepatic/extrahepatic bile ducts), it is noted that performing the method steps taught by Brown would necessarily have the same results as performing the method of claim 1, even if the results were not acknowledged by Brown.
Regarding claims 11-26, Brown teaches a double-stranded oligonucleotide comprising a first and second strand that form a duplex having at least 25 base pairs and wherein one strand has at least 15 nucleotides at most 27 nucleotides fully complementary to a CTNNB1 sequence, wherein the first strand is in the range of 25-34 nucleotides in length and the second strand is in the range of 26-35 nucleotides in length (see [0006]).  Brown teaches that the first strand can be 25 nucleotides in length and the second strand can be 27 nucleotides in length (e.g., see [0009]).  Brown teaches that a stem-loop structure can be added to the 3’end of the first strand, wherein the stem-loop structure can have a tetraloop that has the sequence GAAA (see [0143]-[0145]).  Brown teaches that the double-stranded oligonucleotide can have from zero to two 3’ overhang regions, each being six or fewer nucleotides in length (see claim 38), and specifically teaches that the overhang can be two nucleotides in length (see [0017]).  Brown teaches that the double-stranded oligonucleotide can be between 19 and 23 nucleotides in length, specifically 21 nucleotides, and have 2 nucleotide overhangs on the 3’ ends with a duplex region of 17-21 nucleotides, specifically 19 nucleotides (e.g., see [0146]).  Brown teaches that the oligonucleotide comprises at least one modified nucleotide, including a 2’-modification, specifically a 2’-fluoro,and indicates that the nucleotides can be modified nucleotides including 2’-fluoro, 2’-O-methyl (e.g., see [0016], [0062]).  Brown teaches that the term “nucleic acid” encompasses modified nucleotides and includes nucleotide analogs, and “nucleotide” includes modified bases, specifically teaching, “The nucleotides can be unmodified or modified at the sugar, phosphate and/or base moiety (also referred to interchangeably as nucleotide analogs, modified nucleotides…” (see [0136]-[0137]).  Brown teaches that the oligonucleotide can have a modified internucleotide linkage, including a phosphorothioate linkage. (See [0027], [0136]).
Therefore, Brown anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, 10, 11-24, 27, 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20130109740 (hereafter “Brown”, of record) as evidenced by U.S. 20140079680 (hereafter “Alpini”, of record).
The teachings of Brown and Alpini are described in the rejection above and incorporated here by reference.
As indicated above, Brown teaches treating a subject that has a disorder associated with beta-catenin expression, including cancer.  Brown does not teach treating a subject that is an adolescent.
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed that the method of Brown could be used to treat any subject that is in need of reduction of beta catenin (CTNNB1) expression, such as a subject that has a cancer as described in Brown, including human adult subjects or adolescents, with a reasonable expectation of success.  Even though Brown does not explicitly teach treating an adolescent subject, it would have been obvious to try treating an adolescent subject as Brown generally teaches that the treatment can be used to treat any subject in need of treatment.  Additionally, there would have been a reasonable expectation of success based on the positive results reported by Brown. 
The prior art cited above in the rejection satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”


Claims 1-3, 8-9, 11-24, 27, 32-37, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20130109740 (hereafter “Brown”, of record) as evidenced by U.S. 20140079680 (hereafter “Alpini”, of record), as applied to claims 1-3, 8-9, 11-24, 27, 32-37 in the rejection above, in view of U.S. 20170275626 (hereafter “Maier”).
The teachings of Brown and Alpini are described in the rejection above and incorporated here by reference.
Brown does not teach that the 4’-carbon of the sugar of the 5’-nucleotide of the antisense strand comprises a phosphate analog, wherein the phosphate analog is vinyl phosphate.
However, Maier teaches modified double-stranded oligonucleotide agents that are useful for inhibiting expression of a target gene, and specifically teaches that the modification can be a phosphate analog at the 4’-carbon of the sugar of the 5’-nucleotide of the antisense strand, wherein the phosphate analog can be vinyl phosphate (e.g., see abstract, [0052], [0683], Figure 16, etc.). Maier teaches that the 5’-vinylphosphonate (VP) improves in vivo activity of the double-stranded oligonucleotide (e.g., see [0244] and Figure 14)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to modify the double-stranded oligonucleotide taught by Brown such that the oligonucleotide comprised a phosphate analog, specifically vinylphosphonate, at the 5’ end of the antisense strand of the double-stranded oligonucleotide, with a reasonable expectation of success.
The motivation to make the modification would have been to improves in vivo activity of the double-stranded oligonucleotide.  Furthermore, there would have been a reasonable expectation of success based on the positive results reported by Maier.


Claims 1-3, 8-9, 11-24, 27, 32-37, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20130109740 (hereafter “Brown”, of record) as evidenced by U.S. 20140079680 (hereafter “Alpini”, of record), as applied to claims 1-3, 8-9, 11-24, 27, 32-37 in the rejection above, in view of WO 2016/057932 (hereafter “Brown(WO)”)
The teachings of Brown and Alpini are described in the rejection above and incorporated here by reference.
Brown does not teach that the oligonucleotide is conjugated to a targeting ligand, that the targeting ligand is a GalNAc moiety, or that the nucleotides of the tetraloop are conjugated to a monovalent GalNAc moiety.
However, Brown(WO) teaches that GalNAc-conjugated tetraloop attached to a the 3’ end of a double-stranded oligonucleotide is highly active in liver tissue (e.g., see [0628]-[0630], Figure 9, etc.)).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to modify the oligonucleotide taught by Brown such that a GalNAc moiety was conjugated to the tetraloop, with a reasonable expectation of success.

The motivation to make the GalNAc modification would have been to make an oligonucleotide that is highly active in liver tissue.  Furthermore, there would have been a reasonable expectation of success based on the positive results reported by Brown(WO).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635